Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.	In the amendment filed on March 08, 2021, the examiner acknowledges the following: 
3.	Claims 1, 2,10, 11, 16, 17 and 20 were amended. 
4.	Claim 3 was canceled by Applicant.
5.	 Claim 20 was amended as to correctly depend on claim 16 as pointed out by the Examiner; therefore, the previous claim objection is withdrawn by the Examiner.
6.	 Currently, claims 1 – 20 are pending; claim 3 has been canceled by Applicant; therefore, claims 1 – 2 and 4 – 20  and they are being considered for examination. 


Response to Arguments
March 08, 2021, have been fully considered but they are not persuasive. On pages 10 – 13, Applicant argues about the amended portion of claims  1 – 6, 10 – 14 and 16 – 20 under Mingshuang and that the aforementioned art fails to teach the new limitations such as“… a second mode providing a filling light” and that Mingshuang  does not teach or suggest “adjusting to a different set of corresponding parameters of at least a brightness, an illumination hue and an illumination direction” by using “a second mode of providing a filling light” and that the Wang art also does not teach or suggest having “a second mode of providing a filling light” with a different set of corresponding parameters of at least a brightness, an illumination hue and an illumination direction”. Applicant basically argues about the new limitations, which were not examined before. As for that matter Mingshuang discloses the first and the second mode for the flash operation and Wang discloses the fill light flash in a mobile that is exactly what Applicant is doing in his invention. For example, on page 11, Applicant cites Mingshuang paragraphs [0004] and [0042] and based on that he/she argues that Mingshuang does not disclose or suggest “adjusting to a different set of corresponding parameters of at least a brightness, …”. The Examiner respectfully disagrees since paragraph [0004] refers to the background or prior art problems and not what Mingshuang is doing in his invention; on the other hand the cited paragraph [0042] does not disclose what is done with respect to step S104 As for step S104 of Mingshuang and as disclosed in paragraph [0043] that the brightness of the flash is adjusted to a proper brightness and furthermore, as disclosed in paragraph [0044], Mingshuang teaches that the camera may adjust automatically the brightness of the flash or adjust it to the appropriate brightness according to adjustment instruction manually input by the user. Therefore, the “at least .

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2 and 4 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Zou Mingshuang, CN-103957363 (A), hereinafter Mingshuang” in view of “Lirong Wang, CN-106713715 (A), hereinafter Wang”. (Note: references  are cited in the IDS document). The translation was previously provided by the Examiner.

Regarding Claim 1:
	Mingshuang discloses a flash camera and its method of operation, wherein multiple shooting is performed and the flash is provided. As for claim 1, Mingshuang teaches,
A processing method (Fig 1; [0032 - 0051]), comprising: continuously acquiring an image (Fig 1, Step S101, camera is turned ON (See [0033; 0034]) and it shoots  images multiple times. See [0004; 0051]) by using an acquisition component (Photographing device including a camera or mobile phone. See [0034]) and continuously displaying the acquired image (display interface that provides the displaying of the images captured (See [0048; 0065]). Fig 1, Step S102, camera determines a first light ON or first condition is satisfied, wherein the user may select flash photographing or natural/ambient light photographing. The camera may also operate in an automatic mode.) by using a display device in response to a first operation (Fig 1, step S103, turn ON the flash keeping flashlight condition satisfied and it is used to illuminate the scene being photographed and wherein the user can preview the image of scene to be captured on a preview screen and verify the flash capture effect as for continuously capturing and continuous displaying in response to the first operation. See [0037; 0038; 0039; 0040; 0041; 0042]); 
storing one or more frames of the image by using a storage device in response to a second operation (Fig 1, Step S104, it adjusts the brightness of the flash to have the proper brightness. The camera system adjusts brightness of the flash in real time based on adjustments instructions and the user can see the effect on the previews ; 
wherein, after the first operation and before storing the one or more frames of the image, there is at least one moment that a first light-emitting component is in an illuminating state and the moment of the first light- emitting component being provided in the illumination state of the first mode and the second mode each is different from a moment that the one or more frames of the image are acquired and the first mode and the second mode of illumination state each has a different set of corresponding parameters of at least a brightness (As discussed above, Mingshuang teaches that by his invention the user can manually adjust the brightness of the flash as to avoid overexposure (See [0025]). Furthermore, Mingshuang teaches a first operation the camera being turned ON (Fig 1, Step S101) and flash is turned ON condition is satisfied (Step S102) as to illuminate the scene to be photographed, wherein the first light-emitting component includes and illumination state (flash ON) for determining if the flash condition is satisfied and the camera can also shoot in eh flash-on mode when set by default and that will meet the flash condition and it can also be turned on manually by 
Even though, Mingshuang teaches most of claim 1 limitations, such as the first mode wherein illumination light of the flash is provided before capturing for the adjustment of the appropriate brightness, wherein the camera adjusts it based on the user instruction, Mingshuang fails to teach or to fairly suggest “at least one moment that the first light-emitting component is in an illuminating state of a second mode of providing a filling light for the image acquisition and the first mode and the second mode of illumination state each has a different set of corresponding parameters of at least an illumination direction”, which in the same field of endeavor is taught by Wang. Wang as Mingshuang teaches a mobile with camera(s), but in Wang the device provides a flash light that instrumental for filling light operation and where it is checked to satisfy the fill light flash condition based on the light reflected by the object/subject being photographed. 
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Mingshuang with the ones of Wang, at the time of invention as to obtain predictable results, for the benefit of having a camera system that allows the adjusting the brightness of the flashlight to a suitable brightness and to avoid over-

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. Mingshuang combined with Wang teaches the limitations of claim 1. As for claim 2 limitations, Mingshuang teaches a first and a second operation, wherein the first light-emitting component is ON as to illuminate the scene to be photographed. As for the two different modes, Mingshuang teaches a normal mode wherein the flash is turned ON and one image is previewed and captured and a second mode wherein the flash light is continuously in the ON state and exposure is adjusted in real time and camera is in the automatic mode and keep capturing until the user adjusts the effect that satisfies him/her and both modes are different from one another.  As for trigger, user selects each operation as to turn ON camera and flash  or when he/she goes for the automatic mode where flash is continuously ON. The user taking action/trigger correspond to the triggering moments as disclosed. See Fig 1 and paragraphs [0032 – 0051]. Wang teaches a trigger to be turned on when a second flashlight set on the same side of the second camera is tuned on to supplement light ([0082]).


Regarding Claim 4:



Regarding Claims 5 and 6:
The rejection of claim 1 is incorporated herein. As for claim 5 limitations, Mingshuang teaches that the photographing apparatus/camera cam perform in the normally bright mode (flash always ON) by default, after entering the photographing mode or after the 1st operation, the flash condition is satisfied by default and the flash in turned ON. If it taken in a flashlight normally bright manner, the flashlight is taken at the brightness adjustment of the current flashlight and at this time the photograph taken is the same as the effect the user previews in the preview screen (See [0065]) that means the first light-emitting component continues to have the flashlight in the ON/emitting state after the 1st operation and the 2bd operation for at least one frame of the image (See [0040; 0054; 0056]). As for the third operation, it could be done by the one with ordinary skills in the art to place the first light-emitting component in the light emitting state before the 1st operation being performed. Furthermore, Mingshuang teaches the 1st light-emitting  component to be continuously ON after the 1st operation and before storing the image frames (See claim 1 rejection for more details).

Regarding Claims 7 – 9 and 15:
The rejection of claims 1 and 10 is incorporated herein. As for claims 7 – 9 limitations, Mingshuang teaches  a photographic device such a camera in a mobile and its method of operation wherein the camera captures images in a flash normally bright mode by default, that means that it enters the photography mode when the flash condition is satisfies by default, turning ON the flash that corresponds to the first light-emitting component. Even though, Mingshuang teaches claim 1 limitations it does not clearly teach or suggest the limitations of claim 7 such as “a second light-emitting component of a second device to be in an illuminated state at the moment that the one or more frames of the image are acquired”, which in the same field of endeavor is taught by Wang.
Wang discloses a photographic method as to operate the cameras in a mobile terminal (See abstract). Wang discloses a mobile that comprises a second flash as a second light assembly that is disposed on a second side of the mobile (See 0042; 0043; 0063; 0064; 0068; 0093; 0102]), wherein the method of operation wherein after determining the adjusted first output power (See [0093]) of the first lighting parameter of the first light emitting component as the first output power, and further comprising determining whether the adjusted first output power is greater that a maximum output power of the first flashlight (See [0063]); controlling the first flash and the second flash to simultaneously output light if the adjusted first output power is greater than the maximum output power of the first flashlight, wherein the first flashlight outputs light at a maximum output power and the second flashlight outputs light at the second output power (that is. the target lighting parameter); detecting a second light intensity received at the second at a second side of the mobile; determining the maximum output power as a photographing 
Therefore, it would have been obvious to the one with ordinary skills in the art to modify Mingshuang with the teachings of Wang, at the time of the invention as to obtain predictable results, and wherein the modification including the features of Wang mobile which includes a first camera as taught by Mingshuang and that also includes a second camera on a second side of the mobile with a second flash-emitting light component and disposing a plurality of candidate light-emitting parameters for the second light-emitting component being triggered by the light from the first light-emitting component, that allows to the user to capture images from a scene and from himself/herself simultaneously that avoid overexposure and that reduces the power waste of the mobile terminal (See Wang Abstract and [0097]).

Regarding Claim 10:

A processing apparatus (Fig 2, wherein the photographing device including a camera or mobile phone. See [0034]), comprising: an image acquisition component ((Fig 1, Step S101, camera is turned ON (See [0033; 0034]). The photographing device including a camera or mobile phone (See [0034])) and it shoots  images multiple times. See [0004; 0051]) configured to continuously acquire an image by using an acquisition component (Photographing device including a camera or mobile phone. See [0034]) and continuously displaying  (The system includes a display interface that provides the displaying of the images captured (See [0048; 0065]). Fig 1, Step S102, camera determines a first light ON or first condition is satisfied, wherein the user may select flash photographing or natural/ambient light photographing. The camera may also operate in an automatic mode) the acquired image by using a display unit in response to a first operation (Fig 1, step S103, turn ON the flash keeping flashlight condition satisfied and it is used to illuminate the scene being photographed and wherein the user can preview the image of scene to be captured on a preview screen and verify the flash capture effect as for continuously capturing and continuous displaying in response to the first operation. See [0037; 0038; 0039; 0040; 0041; 0042]); and an image storage device configured to store one or more frames of the image by using a storage device in response to a second operation (Fig 1, Step S104, it adjusts the brightness of the flash to have the proper brightness. The camera system adjusts brightness of the flash in real time based on adjustments instructions and the user can see the effect on the previews displayed in real time. Furthermore, the camera may adjust the flash brightness be measuring the ambient light illumination through the photosensor or ; -4-wherein after the first operation and before storing the one or more frames of the image, there is at least one moment that a first light-emitting component is in an illuminating state and the moment of the first light- emitting component being provided in the illumination state of the first mode and the second mode each being in the illumination state is different from a moment that the one or more frames of the image are acquired and the first mode and the second mode of illumination state each has a different set of corresponding parameters of at least a brightness (As discussed above, Mingshuang teaches, a first operation the camera being turned ON (Fig 1, Step S101) and flash is turned ON condition is satisfied (Step S102) as to illuminate the scene to be photographed, wherein the first light-emitting component includes and illumination state (flash ON). As taught in step S104 the brightness of the flash is adjusted as to have the proper brightness, wherein the camera can either adjust the brightness of the flash or it can adjust the brightness of the flash to the appropriate brightness according to instructions input by the user. As one example, the camera can adjust calculate the corresponding brightness difference between the preset lighting condition and the current ambient  illuminance, wherein the preset illuminance or a threshold or a brightness 
Even though, Mingshuang teaches most of claim 10 limitations, such as the first mode wherein illumination light of the flash is provided before capturing for the adjustment of the appropriate brightness, wherein the camera adjusts it based on the user instruction, Mingshuang fails to teach or to fairly suggest “at least one moment that the first light-emitting component is in an illuminating state of a second mode of providing a filling light for the image acquisition and the first mode and the second mode of illumination state each has a different set of corresponding parameters of at least an illumination direction”, which in the same field of endeavor is taught by Wang. Wang as Mingshuang teaches a mobile with camera(s), but in Wang the device provides a flash light that instrumental for filling light operation and where it is checked to satisfy the fill light flash condition based on the light reflected by the object/subject being photographed. Wang teaches a mobile phone with two camera devices and with at least one flash that that has to meet the fill light condition and wherein the mobile device is able to improve the flash light output direction and which is used to show that the light emitting flash provides  filling light condition to improve the mobile user experience of the mobile used to capture images (See [0005]). In Fig 1, Wang teaches the photographing method that may include the use of a second camera to view the view and when he user needs the mobile to capture images, the mobile terminal camera function can be enabled based on the user’s operation of the mobile and the corresponding camera that can be selected 

Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Mingshuang with the ones of Wang, at the time of invention as to obtain predictable results, for the benefit of having a camera system that allows the adjusting the brightness of the flashlight to a suitable brightness and to avoid over-exposure or over-darkness/underexposure as taught by Mingshuang (See Mingshuang Abstract and [0025]) and further to include at least a flash that has to meet the fill light condition for the different directions of the flash light output, which helps the user experience of the mobile when capturing pictures with the mobile device (See Wang Abstract).

Regarding Claim 11:


Regarding Claim 12:
The rejection of claims 1, 4 and 10 is incorporated herein. Claim 12 has a similar disclosure as claim 4 but as applied to claim 10. Therefore, claim 12 is rejected under the same rationale as claim 4. See claim 4 rejection for more details.

  Regarding Claim 13:
The rejection of claims 1, 5 and 10 is incorporated herein. Claim 13 has a similar disclosure as claim 5 but as applied to claim 10. Therefore, claim 13 is rejected under the same rationale as claim 5. See claim 5 rejection for more details.

Regarding Claim 14:
The rejection of claims 1, 6 and 10 is incorporated herein. Claim 14 has a similar disclosure as claim 6 but as applied to claim 10. Therefore, claim 14 is rejected under the same rationale as claim 6. See claim 6 rejection for more details.


 Regarding Claim 16:
The rejection of claim 1 is incorporated herein. Claim 16 discloses an electronic device that performs the method steps of claim 1. As for claim 16 limitations, Mingshuang teaches,
An electronic device (Fig 2, wherein the photographing device including a camera or mobile phone. See [0034]), comprising: an acquisition component (Fig 1, Step S101, camera is turned ON (See [0033; 0034]). The photographing device including a camera or mobile phone (See [0034]) and it shoots  images multiple times. See [0004; 0051]), configured to continuously acquire an image in response to a first operation; a display device, configured to continuously display the image acquired (The system includes a display interface that provides the displaying of the images captured (See [0048; 0065]). Fig 1, Step S102, camera determines a first light ON or first condition is satisfied, wherein the user may select flash photographing or natural/ambient light photographing. The camera may also operate in an automatic mode) by the -6-Attorney Docket No. 00223.0208.OQUS Application No: 161586, 301 acquisition component (Fig 1, step S103, turn ON the flash keeping flashlight condition satisfied and it is used to illuminate the scene being photographed and wherein the user can preview the image of scene to be captured on a preview screen and verify the flash capture effect as for continuously capturing and continuous displaying in response to the first operation. See [0037; 0038; 0039; 0040; 0041; 0042]); a storage device, configured to store one or more frames of the image in response to a second operation (Fig 1, Step S104, it adjusts the brightness of the flash to have the proper brightness. The camera system adjusts brightness of the flash in real time based on adjustments instructions and the user can see the effect on the previews displayed in real time. Furthermore, the camera may adjust the flash brightness be measuring the ambient light illumination through the photosensor or illumination meter by taking a preview picture through the display (See [0043 – 0048]). Fig 1, Step S105 shows the second operation, wherein of taking a picture operation is done with the adjusted brightness of the current flash light and the user can check it up when seeing the preview screen (See [00442; 0046]) and verify that the flash has been ; and a first light-emitting component configured at least in one moment to be in an illuminating state of a first mode of providing illumination light and after the first operation and before storing the one or more frames of the image, and the moment of the first light-emitting component being in the illuminating state of the first mode and the second mode each is different from a moment that the one or more frames of the image are acquired, and the first mode and the second mode of illumination state each has a different set of corresponding parameters of at least a brightness (As discussed above, Mingshuang teaches, a first operation the camera being turned ON (Fig 1, Step S101) and flash is turned ON condition is satisfied (Step S102) as to illuminate the scene to be photographed, wherein the first light-emitting component includes and illumination state (flash ON). As taught in step S104 the brightness of the flash is adjusted as to have the proper brightness, wherein the camera can either adjust the brightness of the flash or it can adjust the brightness of the flash to the appropriate brightness according to instructions input by the user. As one example, the camera can adjust calculate the corresponding brightness difference between the preset lighting condition and the current ambient  illuminance, wherein the preset illuminance or a threshold or a brightness threshold (See [0043; 0044; 0045; 0046]). Further, as taught in Step S105, after the illumination condition is achieved, images have to be captured and stored and which happens some time later or different from when the system is checking whether camera is ON and after it checked if flash is ON, prior to capture and store the images, which 
Even though, Mingshuang teaches most of claim 10 limitations, such as the first mode wherein illumination light of the flash is provided before capturing for the adjustment of the appropriate brightness, wherein the camera adjusts it based on the user instruction, Mingshuang fails to teach or to fairly suggest “at least one moment that the first light-emitting component is in an illuminating state of a second mode providing a filling light for the image acquisition, and the first mode and the second mode of illumination state each has a different set of corresponding parameters of at least an illumination direction.”, which in the same field of endeavor is taught by  Wang. Wang as Mingshuang teaches a mobile with camera(s), but in Wang the device provides a flash light that instrumental for filling light operation and where it is checked to satisfy the fill light flash condition based on the light reflected by the object/subject being photographed. Wang teaches a mobile phone with two camera devices and with at least one flash that that has to meet the fill light condition and wherein the mobile device is able to improve the flash light output direction and which is used to show that the light emitting flash provides  filling light condition to improve the mobile user experience of the mobile used to capture images (See [0005]). In Fig 1, Wang teaches the photographing method that may include the use of a second camera to view the view and when he user needs the mobile to capture images, the mobile terminal camera function can be enabled based on the user’s operation of the mobile and the corresponding camera that can be selected bade on the user’s operation to view the view. The mobile device then detects   whether the environment facing the first flashlight meets the reflective fill light condition and in a case where the mobile is equipped with front and rear cameras with flashes for both, usually the rear flash is a high-power flash and the front is a soft light (See [0047; 0048; 

Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Mingshuang with the ones of Wang, at the time of invention as to obtain predictable results, for the benefit of having a camera system that allows the adjusting the brightness of the flashlight to a suitable brightness and to avoid over-exposure or over-darkness/underexposure as taught by Mingshuang (See Mingshuang Abstract and [0025]) and further to include at least a flash that has to meet the fill light condition for the different directions of the flash light output, which helps the user experience of the mobile when capturing pictures with the mobile device (See Wang Abstract).

Regarding Claim 17:
The rejection of claims 1, 2 and 16 is incorporated herein. Claim 17 has a similar disclosure as claim 2 but as applied to claim 16. Therefore, claim 16 is rejected under the same rationale as claim 2. See claim 2 rejection for more details.

Regarding Claim 18:
The rejection of claims 1, 4 and 16 is incorporated herein. Claim 18 has a similar disclosure as claim 4 but as applied to claim 16. Therefore, claim 18 is rejected under the same rationale as claim 4. See claim 4 rejection for more details.

  Regarding Claim 19:
The rejection of claims 1, 5 and 16 is incorporated herein. Claim 19 has a similar disclosure as claim 5 but as applied to claim 16. Therefore, claim 19 is rejected under the same rationale as claim 5. See claim 5 rejection for more details.

Regarding Claim 20:
The rejection of claims 1, 6 and 16 is incorporated herein. Claim 20 has a similar disclosure as claim 6 but as applied to claim 16. Therefore, claim 20 is rejected under the same rationale as claim 6. See claim 6 rejection for more details.

Conclusion

9.A.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


9.B. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. E. Steinberg et al., US 2006/0204055 A1 – it teaches a method of digital image processing using face detection for achieving a desired image parameter, comprising the steps of: (a) identifying a group of pixels that correspond to a face within a digitally-detected image; (b) determining initial values of one or more parameters of pixels of the group of pixels; (c) determining an initial parameter of the digitally-detected image based on the initial values; and (d) automatically providing an option for adjusting values of the one or more parameters of pixels within the digitally-detected image based upon comparison of the initial parameter with the desired parameter wherein, the digitally detected image comprising a digitally-acquired image and the initial parameter of the digitally-detected image comprising an initial parameter of the face image and wherein, the one or more parameters including at least one parameter selected from the group consisting of orientation, color, tone, size, luminance, and focus. In his invention the camera checks up if the brightness is above a certain threshold and depends on the result 

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697